           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 1 of 24



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND
                                           (Northern Division)

BLANTON ROBERTS

                   Plaintiff,                    *
         v.                                                Civil Action No. 1:18-cv-01940
                                                 *
OFFICER MARCUS TAYLOR, et al.,
                                                 *

                   Defendants.                   *

*       *   *    *      *   *    *    *   *    *    *    *   *
       DEFENDANT, WAYNE JENKINS' AND MARCUS TAYLOR'S ANSWER TO
           PLAINTIFF’S COMPLAINT AND ANSWER TO CROSS-CLAIM

         Defendants, Wayne Jenkins and Marcus Taylor, by and through their undersigned

counsel, and pursuant to Federal Rules of Civil Procedure, Rule 8, submit this Answer in

response to Plaintiff’s Complaint and Answer to Defendant, Baltimore Police Department's

Cross-Claim.

                                   Answer to Plaintiff’s Complaint and
                                        Demand for Jury Trial

                                              Introduction

                   Plaintiff's averment is not factual, but rather amounts to a self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendants deny wrongdoing or liability. Plaintiff's arrest was legitimate.

                                                 Parties


         1.        Defendants are without sufficient knowledge or information to form a belief as to

the truth of Plaintiff's averment regarding his residency.




4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 2 of 24



         2.        Defendant Taylor admits to the description of his employment. Defendant admits

that he was assigned, at one point, to the GTTF.

         3.        Defendants neither admit nor deny Plaintiff's allegations regarding separately

named defendant Hendrix.

         4.        Defendants neither admit nor deny Plaintiff's allegations regarding separately

named defendant Ward.

         5.        Defendant Jenkins admits to the description of his employment. Defendant admits

that he was assigned, at one point, to the GTTF.

         6.        Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City State's Attorney's Office (SAO).

         7.        Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City State's Attorney's Office (SAO).

         8.        Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City State's Attorney's Office (SAO).

         9.        Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City State's Attorney's Office (SAO).

         10.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City State's Attorney's Office (SAO).

         11.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City Police Department (BPD).

         12.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City Police Department (BPD).




                                                    2
4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 3 of 24



         13.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City Police Department (BPD).

         14.       Defendants neither admit nor deny Plaintiff's allegations regarding separately

named defendants, BPD and SAO.

         15.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City Police Department (BPD).

         16.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Baltimore City Police Department (BPD).

         17.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

         18.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

         19.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

         20.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

         21.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

         22.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Dombroski.

         23.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Dombroski.




                                                    3
4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 4 of 24



         24.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Dombroski.

         25.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Dombroski.

         26.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

         27.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

         28.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

         29.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

         30.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

         31.       Denied.

                                        Jurisdiction and Venue

         32-35. Defendants admit that the U.S. District Court for the District of Maryland has

subject-matter jurisdiction in this case, that venue is appropriate and that Plaintiff's Complaint

alleges constitutional violations. Defendants deny wrongdoing or liability.



                                    "FACTUAL" ALLEGATIONS

         36.       Defendants, Jenkins and Taylor, incorporate and restate by reference the answers

to each and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if


                                                    4
4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 5 of 24



fully stated herein. Plaintiff's cause of action broadly incorporates all defendants. Accordingly,

Defendants Jenkins and Taylor, offer no response on behalf of other identified defendants.

         37.       Admitted as to Defendants Taylor and Jenkins.

         38.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

         39.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Dombroski.

         40.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, "Palmer".

         41.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, BPD.

         42.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

         43.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendants, BPD and SAO.

         44.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, BPD.

         45.       Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

         46.       Denied as to the suggestion that the Plaintiff's allegations are "factual".

                                         "Gary Brown Incident"

         47-56. Plaintiff's averment is hardly factual, but rather amounts to a self-serving

commentary regarding the actions/inactions of other Baltimore police officers, that does not


                                                      5
4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 6 of 24



necessitate a response. However, to the extent any response is required, Defendants deny

wrongdoing or liability.

                                        Gary Clayton Case

         57-64. Plaintiff's averment is hardly factual, but rather amounts to a self-serving

commentary regarding the actions/inactions of other Baltimore police officers, that does not

necessitate a response. However, to the extent any response is required, Defendants deny

wrongdoing or liability.

                                      Rakeem Douglas Case

         65-67. Plaintiff's averment is hardly factual, but rather amounts to a self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendants deny wrongdoing or liability.

                                      Kendall English Case

         68-79. Plaintiff's averment is hardly factual, but rather amounts to a self-serving

commentary regarding the actions/inactions of other Baltimore police officers, that does not

necessitate a response. However, to the extent any response is required, Defendants deny

wrongdoing or liability.

   United States Department of Justice Investigation in Baltimore City Police Department

         80-86. Defendants admit to the existence of a DOJ report. Defendants otherwise deny

wrongdoing or liability in this instant matter.

         Federal Criminal Proceedings Against the Gun Trace Task force

         87-92. Defendants admit to the existence of criminal proceedings. Defendants otherwise

deny wrongdoing or liability in this instant matter.

                                          Plaintiff's Case


                                                  6
4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 7 of 24



         93.       Defendants are without sufficient knowledge or information to form a belief as to

the truth of Plaintiff's averment regarding what he was doing on the evening of October 7, 2015.

         94.       Denied.

         95.       Denied.

         96.       Denied.

         97-109.            Defendants admit that they were employed by the BPD on the date in

question, that Plaintiff engaged in the behavior described, that Plaintiff was subsequently

arrested, and that Plaintiff was criminally prosecuted after pleading guilty to a firearm charge.

                                             Count I
 (Illegal Arrest in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. § 1983,
                     1985, and 1988 -Officer Taylor in his official capacity)

         110.       Defendant, Taylor, incorporates and restates by reference the answers to each and

every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein. Defendant, Taylor, offers no response on behalf of other identified defendants.

         111.       Admitted.

         112.       Denied.

         113.       Denied.

         114.       Denied.

         115.       Denied.

         116.       Denied.

         117.       Denied.

                                          Count II
  (Unlawful Search in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
               1983, 1985, and 1988 -Officer Taylor in his official capacity)




                                                    7
4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 8 of 24



         118.      Defendant, Taylor, incorporates and restates by reference the answers to each and

every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein. Defendant, Taylor, offers no response on behalf of other identified defendants.

         119.      Admitted.

         120.      Denied.

         121.      Denied.

         122.      Denied.

         123.      Denied.

                                         Count III
(False Imprisonment in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
               1983, 1985, and 1988 -Officer Taylor in his official capacity)

         124.      Defendant, Taylor, incorporates and restates by reference the answers to each and

every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein. Defendant, Taylor, offers no response on behalf of other identified defendants.

         125.      Admitted.

         126.      Denied.

         127.      Denied.

         128.      Denied.

         129.      Denied.

         130.      Denied.

         131.      Denied.

                                          Count IV
  (Intentional Infliction of Emotional Distress -Officer Taylor, in his personal and official
                                          capacity)




                                                   8
4848-2811-9172v1
5035840-101451 12/26/2018
           Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 9 of 24



         132.      Defendant, Taylor, incorporates and restates by reference the answers to each and

every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein. Defendant, Taylor, offers no response on behalf of other identified defendants.

         133.      Admitted.

         134.      Denied.

         135.      Denied.

         136.      Denied.

         137.      Denied.

         138.      Denied.

         139.      Denied.

                                          Count V
      (Violation of the Maryland Declaration of Rights -Officer Taylor in his official and
                                     personal capacity)

         140.      Defendant, Taylor, incorporates and restates by reference the answers to each and

every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully stated

herein. Defendant, Taylor, offers no response on behalf of other identified defendants.

         141.      Admitted.

         142.      Denied.

         143.      Denied.

         144.      Denied.

         145.      Denied.

         146.      Denied.

                                            Count VI
 (Illegal Arrest in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. § 1983,
                    1985, and 1988 -Officer Hendrix in his official capacity)


                                                   9
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 10 of 24



         147-154.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Hendrix.

                                         Count VII
  (Unlawful Search in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
              1983, 1985, and 1988 -Officer Hendrix in his official capacity)

         155-160.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Hendrix.

                                        Count VIII
(False Imprisonment in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
              1983, 1985, and 1988 -Officer Hendrix in his official capacity)

         161-168.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Hendrix.

                                          Count IX
 (Intentional Infliction of Emotional Distress - Officer Hendrix in his personal and official
                                          capacity)

         169-176.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s


                                                    10
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 11 of 24



Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Hendrix.

                                        Count X
(Violation of Maryland Declaration of Rights - Officer Hendrix in his personal and official
                                       capacity)

         177-183.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Hendrix.

                                            Count XI
 (Illegal Arrest in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. § 1983,
             1985, and 1988 -Officer Ward in his official and personal capacity)

         184-191.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Ward.

                                         Count XII
  (Unlawful Search in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
        1983, 1985, and 1988 -Officer Ward in his official and personal capacity)

         192-197.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified




                                                    11
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 12 of 24



defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Ward.

                                        Count XIII
(False Imprisonment in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
         1983, 1985, and 1988 -Officer Ward in his official and personal capacity)
       184-191.      Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Ward.

                                         Count XV
   (Violation of Maryland declaration of Rights -Officer Ward in his official and personal
                                         capacity)

         214-213.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Ward.

                                           Count XVI
 (Illegal Arrest in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. § 1983,
            1985, and 1988 -Officer Jenkins in his official and personal capacity)

         221.      Defendants, Taylor and Jenkins, incorporate and restate by reference the answers

to each and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if

fully stated herein. Defendants, offer no response on behalf of other identified defendants.

         222.      Admitted.

         223.      Denied.

         224.      Denied.

                                                    12
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 13 of 24



         225.      Denied.

         226.      Denied.

         227.      Denied.

         228.      Denied.

                                         Count XVI
  (Unlawful Search in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
        1983, 1985, and 1988 -Officer Jenkins in his official and personal capacity)

         229.      Defendants, Taylor and Jenkins, incorporate and restate by reference the answers

to each and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if

fully stated herein. Defendants, offer no response on behalf of other identified defendants.

         230.      Admitted.

         231.      Denied.

         232.      Denied.

         233.      Denied.

         234.      Denied.

                                       Count XVIII
(False Imprisonment in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C. §
        1983, 1985, and 1988 -Officer Jenkins in his official and personal capacity)

         235.      Defendants, Taylor and Jenkins, incorporate and restate by reference the answers

to each and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if

fully stated herein. Defendants, offer no response on behalf of other identified defendants.

         236.      Admitted.

         237.      Denied.

         238.      Denied.

         239.      Denied.


                                                   13
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 14 of 24



         240.      Denied.

         241.      Denied.

         242.      Denied.

                                         Count XIX
  (Intentional Infliction of Emotional Distress -Officer Jenkins in his official and personal
                                          capacity)

         243.      Defendants, Taylor and Jenkins, incorporate and restate by reference the answers

to each and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if

fully stated herein. Defendants, offer no response on behalf of other identified defendants.

         244.      Admitted.

         245.      Denied.

         247.      Denied.

         248.      Denied.

         249.      Denied.

         250.      Denied.

                                        Count XX
     (Violation of the Maryland Declaration of rights -Officer Jenkins in his official and
                                    personal capacity)

         251 .     Defendants, Taylor and Jenkins, incorporate and restate by reference the answers

to each and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if

fully stated herein. Defendants, offer no response on behalf of other identified defendants.

         252.       Admitted.

         253.      Denied.

         254.      Denied.

         255.      Denied.


                                                   14
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 15 of 24



         256.      Denied.

         257.      Denied.

                                       Count XVIII
    (Civil Conspiracy, Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendants Taylor,
                              Hendrix, Ward, and Jenkins)

         258.      Defendants, Taylor and Jenkins, incorporate and restate by reference the answers

to each and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if

fully stated herein. Defendants, offer no response on behalf of other identified defendants.

         259.      Denied.

         260.      Denied.

261.     Denied


                                         Count XXII
       (Civil Conspiracy, Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant SAO)

         262-268.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

                                         Count XXIII
       (Aider and Abettor Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant SAO)

         269-271.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

                                                    15
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 16 of 24



                                       Count XXIV
   (Malicious Prosecution Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant SAO)

         272-275.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

                                      Count XXV
(Unconstitutional Custom or Practice of Illegal Search, Unlawful Arrest, and Improper use
     of Police Powers Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant SAO)

         276-284.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

                                      Count XXVI
    (Inadequate Training Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant SAO)

         285-293.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

                                       Count XXVII
    (Failure to Supervise Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant SAO)

         294-309.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

                                                    16
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 17 of 24



Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, SAO.

                                       Count XXVIII
       (Civil Conspiracy Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant BPD)

         310-313.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, BPD.

                                       Count XXIX
      (Aider and Abettor Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant BPD)

         314-316.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, BPD.

                                      Count XXX
(Unconstitutional Custom or Practice of Illegal Search, unlawful Arrest, and Improper use
     of Police powers Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant BPD)

         317-324.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, BPD.


                                                    17
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 18 of 24



                                       Count XXXI
    (Inadequate Training Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant BPD)
        325-333.     Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, BPD.

                                       Count XXXII
    (Failure to Supervise Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant BPD)

         334-349.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, BPD.

                                     Count XXXIII
  (Civil Conspiracy Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Allers in his
                              personal and official capacity)

         350-353.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

                                     Count XXXIV
(Unconstitutional Custom or Practice of Illegal Search, Unlawful arrest, and Improper use
  of Police Powers Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Allers in his
                             personal and official capacity)




                                                    18
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 19 of 24



         354-362.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

                                     Count XXXV
(Inadequate Training Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Allers in his
                            personal and official capacity)

         363-370.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

                                      Count XXXV
(Failure to Supervise Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Allers in his
                             personal and official capacity)

         371-385.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Allers.

                                     Count XXXVII
(Unconstitutional Custom or Practice of Illegal Search, Unlawful Arrest, and Improper use
 of Police Powers Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Dombrowski in
                            his personal and official capacity)

         386-394.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

                                                    19
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 20 of 24



Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Dombrowski.

                                       Count XXXVIII
         (Failure to Supervise Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant
                       Dombrowski in his personal and official capacity)

         395-409.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Dombrowski.

                                     Count XXXIX
(Unconstitutional Custom or Practice of Illegal Search, Unlawful Arrest, and Improper use
 of Police Powers Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Palmere in his
                              personal and official capacity)

         410-418.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

                                      Count XL
(Inadequate Training Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Palmere in
                          his personal and official capacity)

         419-426.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified



                                                    20
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 21 of 24



defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

                                        Count XLI
 (Failure to Supervise Pursuant to 42 U.S.C. § 1983, 1985, and 1988 -Defendant Palmere in
                            his personal and official capacity)

         427-441.           Defendants, Taylor and Jenkins, incorporate and restate by reference the

answers to each and every allegation contained in the preceding paragraphs of Plaintiff’s

Complaint, as if fully stated herein. Defendants, offer no response on behalf of other identified

defendants. Defendants neither admit nor deny Plaintiff's allegations regarding a separately

named defendant, Palmere.

   Answer to Defendant, Baltimore Police Department’s Cross-Claim: Declaratory Relief

         1.        Defendants, Jenkins and Taylor, admit that co-defendant, BPD's cross-claim is

filed pursuant to the Federal Rules.

         2-3.      Defendants, Jenkins and Taylor, admit to the existence of the Memorandum of

Understanding between the BPD and FOP Unit I, FY 2017-2018, Article 15, and state that its

application is warranted hereunder.

                                      AFFIRMATIVE DEFENSES

         In support of the following affirmative defenses, Defendants incorporate the answers and

responses to each of the above-referenced allegations.

                                        First Affirmative Defense

         As a first, separate affirmative defense, Defendants state that Plaintiff has failed to state a

claim under which relief may be granted.

                                       Second Affirmative Defense




                                                    21
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 22 of 24



         As a second, separate affirmative defense, Defendants state that Plaintiff's claims are

barred, in whole or in part, by statutory, qualified or common-law immunity.

                                     Third Affirmative Defense

         As a third, separate affirmative defense, Defendants state that Plaintiff's claims are

barred, in whole or in part, by qualified immunity.

                                    Fourth Affirmative Defense

         As a fourth, separate affirmative defense, Defendants state that Plaintiff's claims are

barred, in whole or in part, by privilege.

                                     Fifth Affirmative Defense

         As a fifth, separate affirmative defense, Defendants state that Plaintiff is not entitled to

punitive damages, absent actual malice.

                                     Sixth Affirmative Defense

         As a sixth, separate affirmative defense, Defendants state that Plaintiff's claims are

barred, in whole or in part, by contributory negligence.

                                    Seventh Affirmative Defense

         As an seventh, separate affirmative defense, Defendants state that Plaintiff's claims are

barred, in whole or in part, by assumption of risk.

                                    Eighth Affirmative Defense

         As an eighth, separate affirmative defense, Defendants state that all actions were taken

with probable cause, reasonable articulable suspicion, order of court, and/or warrant, as

appropriate.

                                     Ninth Affirmative Defense




                                                 22
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 23 of 24



         As a ninth, separate affirmative defense, Defendants state that any liability to Plaintiff

would be subject to a statutory damages cap, if applicable.

                                     Tenth Affirmative Defense

         As a tenth, separate affirmative defense, Defendants state that Plaintiff's claims are barred

for failure to comply with the notice provision of the Local Government Tort Claims Act, if

applicable.

                                    Eleventh Affirmative Defense

         As an eleventh, separate affirmative defense, Defendants state that all actions taken under

the circumstances were legally authorized and justified.

                                        Twelfth Affirmative Defense

         As a twelfth, separate affirmative defense, Defendants state that Plaintiff's claims may be

barred in whole, or part, by the doctrine of defense of self, another or property.

                                       Thirteenth Affirmative Defense

         As a thirteenth, separate affirmative defense, Defendants state that Plaintiff's claims are

barred, in whole or in part, by judicial estoppel.

                                      Fourteenth Affirmative Defense

         As a fourteenth, separate affirmative defense, Defendants state that because no discovery

has taken place at this stage, Defendants reserve the right to assert other affirmative defenses as

appropriate.

         WHEREFORE, having answered, Defendants pray that Plaintiff's Complaint be

dismissed in its entirety, with costs and an award of reasonable attorneys’ fees to Defendants.




                                                  23
4848-2811-9172v1
5035840-101451 12/26/2018
          Case 1:18-cv-01940-CCB Document 36 Filed 12/26/18 Page 24 of 24



                                      Respectfully submitted,

                                                     /s/
                                      Neil E. Duke (Federal Bar No.: 14073)
                                      Baker Donelson
                                      A Professional Corporation
                                      100 Light Street
                                      Baltimore, MD 21202-1643
                                      (410) 862-1198
                                      (443) 263-7598 – Fax

Dated: December 26, 2018




                                        24
4848-2811-9172v1
5035840-101451 12/26/2018
